DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hernandez (US 2021/0341528).
Regarding independent claim 1, Hernandez, as shown in figure 1, teaches a test device (1) to measure transmission properties or reception properties of a test object having an antenna under test (DUT (10)), the test device comprising: an anechoic box having an internal space that is not affected by a radio environment (2) ([0013]: “anechoic chamber (2)”); a plurality of test antennas, accommodated in the internal space, to transmit or receive a radio signal to or from the antenna under test ([0014]: “lateral-fed primary feed source antenna set (7) and its tower (8), which can make use of one or several single- or dual-polarized primary feed source antenna elements (9) and [0015]: “secondary feed source antenna set (13) and its support tower (14), which can make use of one or several single- or dual-polarized secondary feed source antenna elements (15)”); a posture changeable mechanism to change a posture of the test object arranged in a quiet zone (QZ) in the internal space ([0014]: “devices under test AUT/DUT (10) with its 3D positioner (11) located at the quiet test zone (12), which is a volume around the AUT or DUT, in which the 3D positioner can rotate the AUT/DUT over its roll, elevation and azimuth axes.”); a measurement device to measure the transmission properties or the reception properties of the test object, using the test antenna with respect to the test object whose posture is changed by the posture changeable mechanism ([0017]: “the receive/transmit auxiliary analyzer equipment (22), which can be located inside or outside of the chamber, and that is capable of analyzing signals coming from/to the AUT or DUT and determine the AUT or DUT response, reception or transmission parameters.”); and a reflector on which the radio signal is reflected ([0014]: “curved reflector (6) with rolled- or serrated-edges”), wherein the plurality of test antennas include a reflection-type test antenna that transmits or receives the radio signal to or from the antenna under test through the reflector ([0014]: “lateral-fed primary feed source antenna set (7) and its tower (8), which can make use of one or several single- or dual-polarized primary feed source antenna elements (9) of the waveguide horn or printed array type having a narrow radiation pattern pointing directly towards the reflector surface” and [0015]: “there is no restriction to the number of antenna elements at either the primary or the secondary feed source antenna set” … “the support structures of the primary feed source antenna set and of the secondary feed source antenna set can accommodate multiple configurations with different number of brackets for allowing several antenna elements with either single or dual polarization on each element. In this way multiple wavefronts corresponding to multiple frequency bands can be provided by the primary feed source antenna set, and, similarly, multiple wavefronts corresponding to multiple frequency bands can also be provided by the secondary feed source antenna set in a simultaneous manner over the quiet test zone.”), and a plurality of direct-type test antennas that directly transmits or receives the radio signal to or from the antenna under test ([0015]: “secondary feed source antenna set (13) and its support tower (14), which can make use of one or several single- or dual-polarized secondary feed source antenna elements (15), of the waveguide horn or printed array type having a narrow radiation pattern, which apertures are either pierced (16) to the reflector center when the DFF system is located behind the reflector or placed just in front of the reflector” … “there is no restriction to the number of antenna elements at either the primary or the secondary feed source antenna set” … “the support structures of the primary feed source antenna set and of the secondary feed source antenna set can accommodate multiple configurations with different number of brackets for allowing several antenna elements with either single or dual polarization on each element. In this way multiple wavefronts corresponding to multiple frequency bands can be provided by the primary feed source antenna set, and, similarly, multiple wavefronts corresponding to multiple frequency bands can also be provided by the secondary feed source antenna set in a simultaneous manner over the quiet test zone” and abstract: “The secondary antenna set also transmits several signals, but directly towards the quiet zone in spherical wavefronts.”).
Regarding independent claim 16, the claim is a corresponding method claim and recites similar subject matter to claim 1. Therefore, similar rationale is applied as for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7, 10, 11, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2021/0341528) in view of Hong et al (US 2022/0018884).
Regarding dependent claim 2, Hernandez teaches all subject matter claimed except to further explicitly teach that the directive-type test antennas form predetermined arrival angles differing from each other with respect to a radio wave arrival direction from the reflection-type test antenna at the arrangement position of the test object, and at least one of the plurality of direct-type test antennas form an additional arrival angle different from the predetermined arrival angles with respect to a radio wave arrival direction from either one of other the direct-type test antennas at the arrangement position of the test object. However, one of ordinary skill in the art before the effective filing date of the claimed invention would have easily recognized that, when using plurality of directive antennas ([0015], second antenna set), a plurality of angle arrival directions would be formed at the receiving end of DUT (10). Moreover, Hong, from the same field of endeavor, teaches forming a plurality of predetermined angle of arrival directions between the antenna set and the DUT. See [0026], [0029] and [0086]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hernandez by employing the teachings as taught by Hong so as to create a plurality of predetermined angle of arrival directions between the antennas and DUT for testing the DUT. See Hong: [0026], [0029] and [0086].
	Regarding dependent claim 3, Hernandez as modified by Hong further teaches wherein the plurality of direct-type test antennas are arranged on a plane (IP) inclined with respect to a horizontal plane. See Hernandez: fig. 1, (15) and [0015] where a plurality of antennae can be placed at the second antenna set (15), in which arranged on a plane (IP) inclined with respect to a horizontal plane.
Regarding dependent claim 4, Hernandez as modified by Hong further teaches wherein the anechoic box has a shape of a substantially rectangular parallelepiped or a substantially cube, and the inclined plane intersects with a boundary between one side plate and a top plate or a boundary between the one side plate and a bottom plate of the anechoic box. See Hernandez: fig. 1.
Regarding dependent claim 5, Hernandez as modified by Hong further teaches wherein the plurality of direct-type test antennas include: a direct-type first test antenna that forms an arrival angle of a predetermined angle (θ) in one rotation direction with respect to the radio wave arrival direction from the reflection-type test antenna at the arrangement position of the test object; a direct-type second test antenna that forms an arrival angle of two times the predetermined angle (θ) in other rotation direction opposite to the one rotation direction with respect to the radio wave arrival direction at the arrangement position of the test object; and a direct-type third test antenna that forms an arrival angle of four times the predetermined angle (θ) in the other rotation direction with respect to the radio wave arrival direction at the arrangement position of the test object. See Hong: fig. 1, [0086] and [0089].
Regarding dependent claim 6, Hernandez as modified by Hong further teaches wherein the predetermined arrival angle and the additional arrival angle are multiples of a specific angle. See Hong: fig. 1, [0026], [0029], [0086] and [0089].
Regarding dependent claim 7, Hernandez as modified by Hong fail to further teach wherein the predetermined arrival angle and the additional arrival angle include 30o, 60o, 90o, 120o, and 150o. However, one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hernandez as modified by Hong to have recognized to easily set the predetermined angle α and additional arrival angles at the degree as claimed in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of design option to select predetermined arrival angles for testing the DUT. See Hong: fig. 1, [0026], [0029], [0086] and [0089].
Regarding dependent claims 10, 17 and 18 (Note that, claim 18 is a method claim and the further limitations of the structures of the measurement device including a signal processing unit and a switching unit are not given any patentable weight. However, frequency conversion for transmission or reception is notoriously well-known in the art of digital communications. See further explanation regarding frequency conversion for claim 11 below), Hernandez teaches all subject matter claimed and further teaches the test device comprises switches ([0016]: “The fourth element included in the hybrid compact, near-field-to-far-field and direct far-field test range system (1) is the set of cables, wires, combiners and switches, either electric (18), bringing power supply to all elements, radiofrequency (19), carrying switched or combined radiofrequency signals in and out of the chamber, Ethernet (20) for carrying communication protocol signals and data, and fiber-optic (21), capable of carrying control signals for the gNodeBs, AUT or DUT.”). Hernandez fails to explicitly the switching unit that switches a signal path between the signal processing unit and the plurality of direct-type test antenna to a signal path that one test antenna of the plurality of direct-type test antennas and the signal processing unit are connected (claim 10) or the steps of selecting a test antenna to be used from among the plurality of test antennas, wherein the measurement step measures transmission properties and reception properties of the test object, using the selected test antenna (claim 17). However, Hong, from the same field of endeavor, teaches using switch for connecting one of plurality of antennae to the signal processing unit for testing the selected antenna. See fig. 3 and [0048]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hernandez by employing the teachings as taught by Hong so as to select a particular one of the plurality of antennae to the signal processing unit for testing the communicated directions between the selected antenna with the DUT. Hong: [0049] - [0051].
Regarding dependent claim 11, Hernandez as modified by Hong fail to further explicitly teach wherein the signal processing unit includes: a first frequency conversion unit that converts a frequency of a signal to be transmitted as a radio signal by the reflection-type test antenna or a frequency of a radio signal received by the reflection-type test antenna; and a second frequency conversion unit that converts a frequency of a signal to be transmitted as a radio signal by the direct-type one test antenna switched by the switching unit or a frequency of a radio signal received by the direct-type one test antenna. However, it is notoriously well-known in the art of communications to use frequency conversion unit in transmitter (up-conversion) and receiver (down-conversion) for transmitting and receiving the radio signals. Hong also suggests to use radio frequency IC ([0038] and 0127]) for processing radio signals communicated through antennae. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the invention of Hernandez as modified by Hong to use frequency conversion units in transmitting and receiving the radio signals in testing the DUT in order to arrive at the claimed invention.
Regarding dependent claim 13, Hernandez as modified by Hong further teaches wherein the plurality of direct-type test antennas form mutually different arrival angles with respect to an arrival direction of a radio wave from the reflection-type test antenna at the arrangement position (PDUT) of the test object. See Hernandez: fig. 1, (15) and [0015] where a plurality of second set antennae can be used.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2021/0341528) in view of Hong et al (US 2022/0018884) and further in view of Rowell et al (US 2019/0288748) or Pabst (US 2020/0264223).
Regarding dependent claims 9 and 15, Hernandez as modified by Hong teaches all subject matter claimed except to further explicitly teach wherein the plurality of direct-type test antennas are arranged outside a path of the radio wave beam passing through the quiet zone by reflecting the reflector of the reflection- type test antenna. However, Rowell or Pabst, from the same field of endeavor, teaches the arrangements of the direct-type test antennas are arranged outside a path of the radio wave beam passing through the quiet zone by reflecting the reflector of the reflection- type test antenna. See Rowell: fig. 1, antennas 16 and 26 or Pabst: fig. 1a, antennae 24. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hernandez as modified Hong by employing the teachings as taught by Rowell or Pabst so as to measure spurious emissions from the DUT. Pabst: [0055].

	Allowable Subject Matter
Claims 8, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Bartko et al (US 10,044,104) and Rowell (US 2020/0217885) are cited because they are pertinent to the method and apparatus for testing device in a chamber. However, none of the cited references teaches or suggests the further arrangements as recited in the dependent claims 8, 12 and 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636